DETAILED ACTION
In response to the Preliminary Amendments filed on June 1, 2021, claims 1-20 are cancelled; and claims 21-40 are newly added. Currently, claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21-40 are objected to because of the following informalities:  
Claim 21: the recitation of “receiving biometric input” should be recited as --receiving a biometric input-- since this is the first recitation of the limitation.
Claim 31: the recitation of “authenticating biometric input” should be recited as --authenticating a biometric input-- since this is the first recitation of the limitation.
Claims 22, 23, 32, and 33: the recitations “receiving biometric input” should be recited as --receiving the biometric input-- to avoid confusion.
Claims 22-30 and 32-40 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103 as obvious over Michaud (US Pub. No. 2011/0144616 A1) in view of Hsu (US Pub. No. 2010/0174229 A1).
Claim 21. Michaud discloses a method of delivering medicament to a user with a portable infusion pump, comprising: 
displaying a bolus setup page (546) on a touchscreen (452) display (450) of a portable infusion pump system (110) ([0326]); 
receiving user input programming a bolus delivery of medicament through the bolus setup page ([0326]); 
displaying a first confirmation (514) for the bolus delivery of medicament, the first confirmation displaying an amount of the bolus delivery of medicament and a touch-selectable confirmation input (Fig. 30; [0324]-[0326]); 
receiving a touch-selection of the confirmation input ([0329]); 
displaying a second confirmation, the second confirmation requiring a biometric authentication to confirm the bolus ([0301]; i.e., since the user is presented with confirmation pages including requiring for input from biometric sensors to prevent unauthorized access); 
receiving biometric input ([0301]; i.e., since Michaud discloses biometric sensors, the biometric sensors would receive biometric inputs); 
authenticating that the biometric input belongs to an authorized user ([0301]; in order to prevent unauthorized access); 
causing the bolus delivery of medicament to be delivered to the authorized user after authenticating the biometric input ([0329], Fig. 33).
If the disclosure of [0301] of Michaud is not sufficient to disclose the steps of displaying a second confirmation, the second confirmation requiring a biometric authentication to confirm the bolus; receiving biometric input; and authenticating that the biometric input belongs to an authorized user as explained above, it is noted that Michaud explicitly discloses in [0301] that 1) “the user may be presented with confirmation pages and/or queries where the user is required to confirm one or more presented information”; 2) GUI of the portable infusion device preventing unauthorized access; and 3) biometric sensors being incorporated in the portable infusion device to assist in added security and/or privacy of the device. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Michaud with the feature of displaying a second confirmation, the second confirmation requiring a biometric authentication to confirm the bolus; receiving biometric input; and authenticating that the biometric input belongs to an authorized user from the disclose of [0301] in order to receive the biometric information for the added security of preventing unauthorized access ([0301]).
It is noted that Michaud does not disclose that the displaying the second confirmation after receiving the touch-selection of the confirmation input. However, it is noted that Hsu also discloses system and method for delivering medicament to a user with an infusion pump with verifying identification of an authorized person by biometrics (Abstract) by using biometric sensors. Hsu further discloses that a person requesting a medication delivery will trigger the person to scan their biometric identity in order to determine whether the person is authorized to request the medication delivery ([0064]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Michaud with the feature of displaying the second confirmation after receiving the touch-selection of the confirmation input as disclosed by Hsu in order to determine whether the touch-selection of confirmation input requesting for medication delivery is by a person authorized to request for the medication delivery ([0064] of Hsu) thereby preventing unauthorized access ([0301] of Michaud).
Claims 22-24. Michaud in view of Hsu discloses the method of claim 21, wherein Michaud discloses biometric sensors ([0301]) but does not explicitly disclose wherein receiving biometric input includes receiving a fingerprint (as per claim 22), wherein receiving biometric input includes performing a retinal scan (as per claim 23), or wherein authenticating that the biometric input belongs to the authorized user includes facial recognition (as per claim 24). However, Hsu further discloses that the biometric sensors including “a fingerprint reader, a hand reader, an iris scanner, a face scanner, a DNA reader, a voice recognition reader, a keyboard keystroke pattern recognition device, a signature recognition device, or other receiver that can scan or read a physiological or behavioral characteristic of a person that is unique or at least semi-unique to that person, and which can be used to identify that person” ([0032] and [0049]; Fig. 4). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Michaud in view of Hsu with the features of receiving biometric input includes receiving a fingerprint (as per claim 22), receiving biometric input includes performing a retinal scan (as per claim 23), or authenticating that the biometric input belongs to the authorized user includes facial recognition (as per claim 24) as disclosed by Hsu since these are known types of biometric inputs for identifying a person in order to verify identification of an authorized person ([0032], [0049], Fig. 4 of Hsu). Moreover, one of ordinary skill in the art would have recognized that such modification as a simple substitution of one known element (receiving input from biometric sensors of Michaud) for another (receiving input from a fingerprint reader, an iris scanner, or a face scanner of Hsu) to obtain predictable results (receiving input that can be used to identify a person), see MPEP 2143(I)(B) for additional details.
Claim 25. Michaud in view of Hsu discloses the method of claim 21, Michaud further discloses wherein displaying the touch-selectable confirmation input includes displaying a pictorial representation of the bolus delivery of medicament ([0028]-[0029]; i.e., graphics).
Claim 26. Michaud in view of Hsu discloses the method of claim 21, Michaud discloses further comprising displaying instructional text instructing the user how to confirm the bolus delivery of medicament ([0029]).
Claim 27. Michaud in view of Hsu discloses the method of claim 21, Michaud further discloses that receiving the touch-selection of the confirmation input includes receiving only a single touch of the confirmation input ([0298]; i.e., since the user touches the object soft key and the selection is communicated).
Claim 28. Michaud in view of Hsu discloses the method of claim 21, Michaud further discloses wherein the touchscreen display of the portable infusion pump system is a touchscreen display of the portable infusion pump ([0287]).
Claim 29. Michaud in view of Hsu discloses the method of claim 21, Michaud further discloses wherein the touchscreen display of the portable infusion pump system is a touchscreen display of a remote control device configured to remotely control a portable infusion pump ([0154]).
Claim 30. Michaud in view of Hsu discloses the method of claim 29, Michaud further discloses wherein the remote control device is a smartphone ([0154]).
Claim 31. Michaud discloses a method of delivering medicament to a user with a portable infusion pump, comprising: 
displaying a first confirmation (514) for the bolus delivery of medicament to be delivered by a portable infusion pump (110), the first confirmation displaying an amount of the bolus delivery of medicament and a touch-selectable confirmation input (Fig. 30; [0324]-[0326]); 
receiving a touch-selection of the confirmation input ([0329]) and displaying a second confirmation, the second confirmation requiring a biometric authentication to confirm the bolus ([0301]; i.e., since the user is presented with confirmation pages including requiring for input from biometric sensors to prevent unauthorized access); 
authenticating that the biometric input belongs to an authorized user ([0301]; in order to prevent unauthorized access); 
causing the bolus delivery of medicament to be delivered to the authorized user after authenticating the biometric input ([0329], Fig. 33).
If the disclosure of [0301] of Michaud is not sufficient to disclose the steps of displaying a second confirmation, the second confirmation requiring a biometric authentication to confirm the bolus and authenticating that the biometric input belongs to an authorized user as explained above, it is noted that Michaud explicitly discloses in [0301] that 1) “the user may be presented with confirmation pages and/or queries where the user is required to confirm one or more presented information”; 2) GUI of the portable infusion device preventing unauthorized access; and 3) biometric sensors being incorporated in the portable infusion device to assist in added security and/or privacy of the device. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Michaud with the feature of displaying a second confirmation, the second confirmation requiring a biometric authentication to confirm the bolus and authenticating that the biometric input belongs to an authorized user from the disclose of [0301] in order to receive the biometric information for the added security of preventing unauthorized access ([0301]).
It is noted that Michaud does not disclose that the displaying the second confirmation after receiving the touch-selection of the confirmation input. However, it is noted that Hsu also discloses system and method for delivering medicament to a user with an infusion pump with verifying identification of an authorized person by biometrics (Abstract) by using biometric sensors. Hsu further discloses that a person requesting a medication delivery will trigger the person to scan their biometric identity in order to determine whether the person is authorized to request the medication delivery ([0064]). It is noted that the step of receiving the touch-selection of the confirmation input of Michaud [0329] is a request for medication delivery. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Michaud with the feature of displaying the second confirmation after receiving the touch-selection of the confirmation input as disclosed by Hsu in order to determine whether the touch-selection of confirmation input requesting for medication delivery is by a person authorized to request for the medication delivery ([0064] of Hsu) thereby preventing unauthorized access ([0301] of Michaud).
Claims 32-34. Michaud in view of Hsu discloses the method of claim 31, wherein Michaud discloses biometric sensors ([0301]) but does not explicitly disclose wherein receiving biometric input includes receiving a fingerprint (as per claim 32), wherein receiving biometric input includes performing a retinal scan (as per claim 33), or wherein authenticating that the biometric input belongs to the authorized user includes facial recognition (as per claim 34). However, Hsu further discloses that the biometric sensors including “a fingerprint reader, a hand reader, an iris scanner, a face scanner, a DNA reader, a voice recognition reader, a keyboard keystroke pattern recognition device, a signature recognition device, or other receiver that can scan or read a physiological or behavioral characteristic of a person that is unique or at least semi-unique to that person, and which can be used to identify that person” ([0032] and [0049]; Fig. 4). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Michaud in view of Hsu with the features of receiving biometric input includes receiving a fingerprint (as per claim 32), receiving biometric input includes performing a retinal scan (as per claim 33), or authenticating that the biometric input belongs to the authorized user includes facial recognition (as per claim 34) as disclosed by Hsu since these are known types of biometric inputs for identifying a person in order to verify identification of an authorized person ([0032], [0049], Fig. 4 of Hsu). Moreover, one of ordinary skill in the art would have recognized that such modification as a simple substitution of one known element (receiving input from biometric sensors of Michaud) for another (receiving input from a fingerprint reader, an iris scanner, or a face scanner of Hsu) to obtain predictable results (receiving input that can be used to identify a person), see MPEP 2143(I)(B) for additional details.
Claim 35. Michaud in view of Hsu discloses the method of claim 31, Michaud further discloses wherein displaying the touch-selectable confirmation input includes displaying a pictorial representation of the bolus delivery of medicament ([0028]-[0029]; i.e., graphics).
Claim 36. Michaud in view of Hsu discloses the method of claim 31, Michaud discloses further comprising displaying instructional text instructing the user how to confirm the bolus delivery of medicament ([0029]).
Claim 37. Michaud in view of Hsu discloses the method of claim 31, Michaud further discloses that receiving the touch-selection of the confirmation input includes receiving only a single touch of the confirmation input ([0298]; i.e., since the user touches the object soft key and the selection is communicated).
Claim 38. Michaud in view of Hsu discloses the method of claim 31, Michaud further discloses wherein the touchscreen display of the portable infusion pump system is a touchscreen display of the portable infusion pump ([0287]).
Claim 39. Michaud in view of Hsu discloses the method of claim 31, Michaud further discloses wherein the touchscreen display of the portable infusion pump system is a touchscreen display of a remote control device configured to remotely control a portable infusion pump ([0154]).
Claim 40. Michaud in view of Hsu discloses the method of claim 39, Michaud further discloses wherein the remote control device is a smartphone ([0154]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783